UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7574


JAMES C. PLATTS,

                Plaintiff - Appellant,

          v.

MARY BETH BUCHANAN; JOHN JEFFREY MILLER; HAROLD STANTON;
NINA M. MIKLOS; LISA DICERBO; ROSEMARY PAGUNI; JEAN M.
TRIPP; PATRICK J. THOMASSEY; STEVEN TOWNSEND; DONETTA W.
AMBROSE; LISA B. FREELAND; TOM LIVINGSTON; KAREN GERLACH,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00042-JPB-JES)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Platts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James C. Platts appeals the district court’s order and

judgment accepting the recommendation of the magistrate judge

and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.           Platts v. Buchanan, No. 2:13-cv-

00042-JPB-JES (N.D.W. Va. Sept. 12, 2013).                   We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2